DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Office Action
The response filed on 9/8/2022 has been entered and made of record.

Response to Amendment/Remarks
Claims 1, 2, 4-7, 9-12, 14, and 18-19,  have been amended.  Claims 1-19 remain pending in the application.

Applicant's remarks and/or amendments to claims have overcome each and every claim rejection under 35 U.S.C. 101 previously set forth.  Accordingly, said claim rejections as articulated therein are withdrawn.

Applicant's remarks regarding 35 USC 103 have been fully considered but they are primarily moot in light of new grounds of rejection necessitated by applicant’s amendments.
	Respectfully, the examiner contends one comment made by applicant.  Applicant remarks that “Laskawiec does not cure the deficiencies of Rosler, since Laskawiec also fails to disclose or suggest an artificial neural network, wherein the artificial neural network has a plurality of nodes arranged in at least one layer with interconnections between the nodes, and wherein the nodes and interconnections are configured through training using training configuration data and industry security standards data, as in amended independent claims 1, 7, and 12.”  Examiner notes that Laskawiec ¶ 23 does disclose a neural network classifier, that when not in the context of a biological system is an “artificial neural network” as claimed.  However, Laskawiec does not provide the specificity presented in the amended claims for an artificial neural network, which necessitated the new grounds of rejection.  Specifically, the claims call for an artificial neural network which performs a logical regression.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosler et al. (US 2019/0354881 A1), in view of Laskawiec (US 2021/0232473 A1), in view of Hohwald et al. (US 2018/0189325 A1) in view of Ganor (US 2018/0375892 A1). 
Regarding claims 1, 7, and 12, Rosler teaches:
“A method (Rosler, Fig. 10, ¶ 73-74 teaches processor, input and outputting devices for performing the disclosed method) comprising: 	receiving training data (Rosler, Figs. 1 and 3, ¶ 27-35 teaches historical audit information which is used as training data), security standards data (Rosler, Figs. 1 and 3, ¶ 27-35 teaches historical audit information which includes data about the number of deviations from the security policies and the severity of the deviations), and new configuration data at an input device (Rosler, Figs. 2 and 4, ¶ 39-42, current system configuration settings and corresponding security requirements are received); 	training a predictor module of a processor using the training data and the security standards data (Rosler, Figs. 1 and 3, ¶ 27-35 teaches training data which includes data about the number of deviations from the security policies and the severity of the deviations and used to train the machine learning classifier); 
training using the training data and the security standards data (Rosler, Figs. 1 and 3, ¶ 27-35 teaches training data which includes data about the number of deviations from the security policies and the severity of the deviations and used to train the machine learning classifier)”.	generating a classification of the new configuration data as having a pass state or a fail state (Rosler, ¶ 45-47, once the data for the current setup is preprocessed, it is fed into the model and given a pass or fail for the prospective audit); and 	outputting a classification report including the classification at an output device indicating the pass state or the fail state of the new configuration data (Rosler, Figs. 6 and 8, ¶ 48 teaches generating a report containing the pass or fail, i.e. satisfactory or unsatisfactory state of the current setup as well as the particular deviations from the security policy)”.
	Rosler does not, but in related art, Laskawiec teaches:	“training configuration data (Laskawiec, ¶ 23 teaches using configuration data in a computing environment as training data for a machine learning classifier); 
	training an artificial neural network (Laskawiec, ¶ 23 teaches that the classifier model may be implemented with one or more of a neural network classifier and a logistic regression classifier)” and
	“using the training configuration data to perform logistic regression (Laskawiec, ¶ 23 teaches using configuration data in a computing environment as training data for a machine learning classifier and performing a logistic regression on the training data)”
	training using the training configuration data (Laskawiec, ¶ 23 teaches using configuration data in a computing environment as training data for a machine learning classifier and performing a logistic regression on the training data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosler and Laskawiec, to modify the configuration testing system Rosler to include the use of a configuration data as training data and logistic regression to train data in a machine learning algorithm.  The motivation to do so as stated by Laskawiec Abstract and ¶ 34-35 would be to use a classifier and determine configurations which achieve various performance criteria. 
	Rosler in view of Laskawiec does not, but in related art, Hohwald ¶ 50 specifically teaches that the artificial neural network is used to perform the logistical regression, thus connecting these two claim elements.
	Further, Hohwald teaches:	“wherein the artificial neural network has a plurality of nodes arranged in at least one layer with interconnections between the nodes, and wherein the nodes and interconnections are configured through the training using the training data (Hohwald ¶ 50 teaches a plurality of neurons, i.e., nodes, which are interconnected through multiple layers in an artificial neural network using training data and perform a logical regression)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosler, Hohwald, and Laskawiec, to modify the configuration testing system Rosler and Laskawiec to include the implementation of an artificial neural network performing a logical regression.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.  Particularly, in the field of machine learning, the methodology of the classifier is agnostic to the specific application which is being analyzed.
	Rosler in view of Laskawiec in view of Hohwald does not, but in related art, Ganor ¶ 68 teaches “industry security standards” as part of a machine learning system to made classifications regarding cyber risk. 
	 Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosler, Hohwald, Ganor, and Laskawiec, to modify the configuration testing system Rosler, Hohwald, and Laskawiec to include the industry security standards as opposed to simply security standards.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.  Further, the motivation as stated by, Barstow et al. (US 2016/0127465 A1) ¶ 74 for using industry security standards would be ensure compliance with those standards.
 
Regarding claims 2 and 14, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The method of claim 1 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), further comprising: 	storing the training configuration data, the industry security standards data, and the new configuration data in a database (Rosler, ¶ 41 the information is stored in a database including additional information.  Rosler, Figs. 1 and 3, ¶ 27-35 teaches historical audit information which includes data about the number of deviations from the security policies and the severity of the deviations.  Ganor ¶ 68 teaches industry security standards as part of a machine learning system to made classifications regarding cyber risk)”.

Regarding claims 3, 8 and 17, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The method of claim 1 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), wherein the output device outputs the pass state or the fail state in a pass/fail compliance report as the classification report (Rosler, Figs. 6 and 8, ¶ 48 teaches generating a report containing the pass or fail, i.e. satisfactory or unsatisfactory state of the current setup as well as the particular deviations from the security policy)”.

Regarding claims 4, 9, and 18, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The method of claim 1 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), wherein the industry security standards data includes a predetermined framework (Rosler, ¶ 41-46 the security standard are defined in security policies.  Ganor ¶ 68 teaches industry security standards as part of a machine learning system to made classifications regarding cyber risk); and 	wherein the output device outputs the pass state or the fail state in a framework compliance report as the classification report, with the pass state or the fail state being relative to the predetermined framework (Rosler, Figs. 6 and 8, ¶ 48 teaches generating a report containing the pass or fail, i.e. satisfactory or unsatisfactory state of the current setup as well as the particular deviations from the security policy)”.

Regarding claim 13, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The system of claim 12 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), wherein the output device is a display for displaying the classification report (Rosler, ¶ 48 and 77 teaches displaying the report on a display)”.

Regarding claim 15, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The system of claim 12 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), wherein the classification is a binary classification (Rosler, ¶ 25 teaches a binary classification of satisfactory or unsatisfactory)”.

Regarding claim 16, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The system of claim 12 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above), wherein the classification includes one of a pass state and a fail state of the new configuration data (Rosler, Figs. 6 and 8, ¶ 48 teaches generating a report containing the pass or fail, i.e. satisfactory or unsatisfactory state of the current setup as well as the particular deviations from the security policy)”.

Claim(s) 5-6, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosler in view of Laskawiec in view of Hohwald in view of Ganor in view of Sinha et al. (US 2018/0308026 A1).
Regarding claims 5 and 10, Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches:
“The method of claim 1 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor teaches the limitations of the parent claims as discussed above)”.
Rosler in view of Laskawiec in view of Hohwald in view of Ganor does not, but in related art, Sinha teaches: 	“adding the new configuration data to the training configuration data (Sinha, ¶ 74 teaches using a linear regression machine learning system for a risk analysis model and using the current output to update the model and add to the corpus of information forming the existing model)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosler, Hohwald, Ganor, Sinha, and Laskawiec, to modify the configuration testing system Rosler, Hohwald, Ganor and Laskawiec to include the use of a continuously updating logistic regression machine learning algorithm as new samples are tested.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claims 6, 11, and 19, Rosler in view of Laskawiec in view of Hohwald in view of Ganor in view of Sinha teaches:
“The method of claim 5 (Rosler in view of Laskawiec in view of Hohwald in view of Ganor in view of Sinha teaches the limitations of the parent claims as discussed above), further comprising: 	retraining the artificial neural network with the new configuration data and the training configuration data to update the logistic regression of future configuration data (Sinha, ¶ 74 teaches using a linear regression machine learning system for a risk analysis model and using the current output to update the model and add to the corpus of information forming the existing model)”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/STEPHEN T GUNDRY/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435